SENTENCIA
Vista nuestra decisión en Pamblanco v. Union Carbide, 90 D.P.R. 712 (1964) el Tribunal, en este caso, se ratifica en el criterio allí expuesto de que la hora del almuerzo debe ser pagada doble en virtud del Art. 14 de la Ley Núm. 379 de 1948 según dicho artículo quedó enmendado por la Ley Núm. 121 de 27 de junio de 1961, independientemente de la obligación del patrono de pagar doble compensación por cualquier hora trabajada en exceso de la jornada de ocho en un día. En consecuencia, no fue errónea la resolución de la Sala de instancia de 11 de diciembre de 1964 que se negó a desestimar, como cuestión de derecho, la acción de los obreros aquí demandantes en reclamación de tiempo doble por dicha hora.
No habiéndose aún practicado la prueba en el caso ni existiendo una sentencia judicial ya dictada sosteniendo la reclamación de los demandantes, el Tribunal no ha considerado en este momento el pronunciamiento adicional de la Sala de instancia en torno a la penalidad por la no compensación doble de la hora de almuerzo, cuestión ésta que el Tribunal Superior deberá resolver oportunamente si procediera dictar sentencia a favor de los demandantes.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) J oaquín' Berrios Secretario Interino